Citation Nr: 1222282	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  03-12 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the VA Regional Office in Jackson, Mississippi, which denied entitlement to service connection for PTSD.  After remanding the claim in October 2004 for additional development, the Board denied the Veteran's claim in March 2008.  In April 2010, the United States Court of Appeals for Veterans Claims (Court) issued a memorandum decision vacating and remanding the PTSD claim to the Board.  [The denial of service connection for pes planus was affirmed.]  In December 2010, the Board remanded this matter for additional development, which has been completed.

In February 2004, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript has been associated with the claims file.  Additionally, the Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Originally, the Veteran filed a service connection claim for PTSD.  Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue has been rephrased as reflected on the first page of this decision.  This was the sole basis of the remand by the Court, so the Board has complied with the decision by considering the claim more broadly.

In February 2012, the Appeals Management Center (AMC) received VA treatment records dated through January 2012.  These treatment records were received after the last supplemental statement of the case (SSOC), which was issued in January 2012 and which considered VA treatment records dated through February 2011.  According to the date stamp, the AMC received these records on February 1, 2012, but they were not associated with the claims file until after the case was transferred to the Board on February 11, 2012.  Under 38 C.F.R. § 19.31, if the RO/AMC obtains pertinent evidence prior to certifying or transferring the case to the Board, such as in this situation, it must issue a SSOC.  The Board concludes a SSOC is not needed here, however, because the additional evidence is not pertinent.  The additional VA treatment records show continuing diagnoses of various psychiatric disorders (a fact long in evidence), but they are not pertinent or relevant to the question at hand in this case, since they contain no detailed history of the Veteran's psychiatric disabilities nor do they contain any medical opinions as to the etiology of the Veteran's psychiatric disabilities.  Since the additional records contain no etiology opinions or continuity of symptomatology history, it would be pointless to remand the Veteran's case for issuance of a SSOC when the additional evidence has no bearing on adjudication of this claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  


FINDING OF FACT

The Veteran's acquired psychiatric disorders did not have onset during or within one year of separation from service and are not otherwise related to service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R.           § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Board notes that the VA regulation governing claims for service connection for PTSD has recently been amended.  Effective July 13, 2010, VA has amended its adjudication regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Since the denial of the PTSD claim in this case is based on lack of diagnosis, there is no need to belabor the regulatory provisions regarding stressor verification. 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In this case, the Veteran seeks service connection for an acquired psychiatric disorder.  The evidence shows that he has been diagnosed with schizophrenia, mood disorder, anxiety, depression, personality disorder, paranoid and psychotic disorders, possible bipolar disorder, stress disorder, and adjustment disorder.  None of the voluminous treatment records show a positive diagnosis of posttraumatic stress disorder (PTSD).  Without such a diagnosis, the service connection claim must fail.

Notably, personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c).  Therefore, service connection is denied for any diagnosed personality disorders.

Service personnel records show that the Veteran served from April 1966 to April 1968 as a medical specialist in the Army.  He served in Germany from September 1966 to April 1968.  The September 1965 report of medical history and entrance examination do not show mental illness.  The psychiatric examination was normal.  Service treatment records (STRs) are silent for complaint or treatment of any mental illness or symptomatology during service and personnel records show no indication of reprimands or action taken due to mental health or behavioral concerns.  The February 1968 separation examination and report of medical history show no indication of mental illness.  The psychiatric examination was normal.  Simply, the STRs and personnel records for fail to show that he suffered an acquired psychiatric disability during service.  Without incurrence in service being factually shown, service connection is denied under 38 C.F.R. § .303(a).

Next, post-service evidence does not reflect mental health symptomatology for many years after service discharge.  Specifically, the first indication of a mental illness, borderline personality disorder, is in a treatment record from RPMHC dated March 1986, dating almost 18 years year after separation from service, weighing against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Veteran has not alleged he received psychiatric treatment close in time to his military service.  Therefore, the medical evidence does not reflect continuity of symptomatology, and the next issue for consideration is whether there is credible lay evidence of continuity of symptomatology.  

In addition to the absence of documented post-service symptomatology related to mental health for many years, the evidence includes the Veteran's statements and sworn testimony asserting nexus and continuity of symptoms.  A July 1998 mental health evaluation shows he reported suffering a mood disorder for 10 years and a psychotic disorder for his entire life.  He has also alleged that he saw a knife fight as a child that traumatized him.  During his hearing before the undersigned VLJ in February 2004, he said his alleged PTSD was the result of being called upon to aid an engineer who had been blown up by a land mine in Germany.  The Veteran said he was unable to help him.  He testified that he had never been diagnosed with PTSD.

The Board has considered the Veteran's statements and finds that he is competent to describe symptoms of his disability.  However, the Board finds that his allegations of suffering mental illness since childhood and/or service not credible.  Specifically, during a VA examination conducted in June 1990 for VA pension purposes, he said he was drafted into the Army, which he did not like at first but enjoyed more once he was stationed in Germany.  He did not indicate that any mental illness or symptoms had onset during service.  In fact, despite being treated on numerous occasions over the years, the first time he indicated a relationship between his mental health and service was in 1998, more than 12 years after his first diagnosis and more than 30 years after separation from service.  Specifically, in December 1998, he said that while in service, he had difficulties being around people.  He said he felt different and had the feeling that others were jealous of him or that he was better than others.  He said he had the same problem while in the military.  However, based on the Veteran's reports, the provider did not believe that he had been treated for his mental health during service.  More importantly and weighing heavily against his claim is the fact that subsequent to December 1998, neither he nor providers indicated a relationship between any acquired psychiatric disability and service.  In summary, the Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

The final question, then, is whether service connection can be granted under 38 C.F.R. § 3.303(d) based on a post-service diagnosis which the evidence shows is related to service.  There is no such evidence here.  No medical provider has ever suggested there is a relationship between the post-service psychiatric diagnoses and any disease or injury or event that occurred during the Veteran's  military service.  As for his lay allegations, they are either not credible (see above) or not competent (see below).

The Board also finds that the Veteran is not competent to diagnose his symptoms or render a credible opinion regarding the etiology of his conditions.  Acquired psychiatric disabilities are not readily observed by laypersons and while the Veteran served as a medical specialist during service, his training was not in the mental health field.  As shown by the medical records, mental health providers have provided various diagnosis for his condition.  Thus, without specialized training, the Veteran is not competent to render a credible opinion regarding any possible diagnosis or etiology.  

The Board has reviewed all of the evidence.  Unfortunately, while the Veteran has been diagnosed with various acquired psychiatric disabilities since 1986, none of the competent and credible evidence suggests a link between his disabilities and service.  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.        § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in August 2002 and February 2003 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  In this case, although the notice provided prior to initial adjudication did not address either the rating criteria or effective date provisions that are pertinent to the claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran submitted copies of records and private treatment records.  Notably, in the December 2010 Board remand, the Board ordered the Appeals Management Center (AMC) to attempt to obtain updated treatment records from GCMHC in Picayune, GCMHC in Bay St. Louis, and NORCO.  In February 2011, the AMC sent the Veteran a letter asking him to sign and return the appropriate release forms so that VA could obtain the outstanding records.  The AMC notified him that he could obtain the records himself and send them to VA to expedite the process.  The Veteran did not return the release forms and did not submit the outstanding medical records for review.  Therefore, the Board finds that the AMC complied with December 2010 remand instructions and that VA has met its duty to assist with obtaining pertinent evidence.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the competent and credible evidence fails to hint at a relationship between any of the diagnosed acquired psychiatric disabilities and service.  Therefore, because the evidence does not show that any of the disorders diagnosed during the pendency of the claim may be associated with service or include credible evidence of continuity of symptomatology, a VA examination is not warranted in this case.

Significantly, except as noted above, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disability is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


